Title: To James Madison from Stephen Cathalan, 19 March 1803
From: Cathalan, Stephen
To: Madison, James


					
						Sir
						Marseilles March The 19th. 1803.
					
					I paid you my respects on The 10th. last december—Since, I have been honoured with The Circular from The Department of State relative to future expenditures for The relief of our Seamen abroad to which I will pay a due attention, when occasion Will occur and I have observed with great pleasure by The grasious Messages from The president to Congress, That, it will be provided by more effectual means for The return home of Seamen, numbers of Them being, on mutual Consent hitherto discharged in foreign ports by The masters, or Called deserters in Evasion of The law, which abuses we are not always able to prevent.
					I have not received the acts of Congress Since The Session ended The 16th. April 1800.  At least a Collection of The laws respecting our rights & duties, towards The Masters, Seamen, & american Citizens would be very necessary in order The American Consuls or Agents might act in Conformity.
					I have, also, been honoured with your Letter of The 9th. last december, advising me That The account Contained in mine of The 2d. last July, amounting to Nine Hundred Francs, has been transferred to The treasury, to which the Settlement of it belongs, That Vouchers are requisite, to autenticate The Charges.
					I have The honor of Inclosing you The Vouchers Except Those respecting The postages of Letters and packetts, which coming With my other private letters, are paid alltogether to The Factors, when distributed Without receipt.  I beg you to observe that the amount of These postages Fr. 205 which I have Charged, is from February 1797, to The 2d. July 1802. and is not adequate to my real disbursements during that long period.
					I take, now, This opportunity of remitting you here inclosed the account of postages from the 2d. July 1802, to This day.  I have paid for the account of The United States amounting to _________ Fr _______ which I Charge to Their debit; Our Correspondance between all the american Consuls in the Mediterranean on account of the Moroccan and Tripoline war, has been and Continue to be Very active to keep ourselves and The Commanders of The United-States Ships of war carefully advised, in order to prevent The American Masters of Merchant men to be taken, in this Sea, and in that Respect we have a great deal more to do in our offices Than The other american Consuls or Commercial Agents in the ports of this ocean.  I then, Submit to your Justice, as we are not intittled to any Salary, if an annual fixed Sum Should be allowed to defray our Expences of Clarks, postages, Stationary &a. in Support of our offices.
					As to my here above disbursements Should I, as you request autorise my Correspondant to receive it in The United-States, I Would be obliged to Support the Charges of a Commission and loss, in valueing on him, on The Exchange, which, I hope, is not the intention of The Government.  It appears to me my accounts being approved, The Shortest Way would be to Send me an order to be paid by the Minister plenipotentiary of The United States at Paris, This money being due long ere in France and not in america.
					I have received a very favourable letter from The Secretary of The Navy, Rob. Smith Esqre. honoring me with the appointment of Agent for The Navy of The United States in This port & at Toulon.
					I doubt not it is to your Strong recommendation and probably after having laid before the President my Claims, That I am owing This new Testimony of The Confidence of The Government of The United States toward me; I beg you to be assured That I Will use all my Exertions to Continue to deserve it  With acknowledgements of my gratitude towards you, Sir, and our Worthy President Thomas Jefferson Esqre. who is so kind as to remember me.
					I Therein inclose you a Statement of The American Merchant Vessels Entered and Those Cleared from This port from The 1 July to The 31st. december 1802.
					I also Therein inclose you dispatches from our Consuls at Algiers and Tunis who by Their Letters to me inclosing The Same, are apprehensive That a Sudden rupture between The Beys of These Regencies and The U. States may take place, Tho’ They are Endeavouring to maintain peace. I have already given notice of Those intelligencies to our Consuls in Spain and Italy, also to Commodore Morris Who by his Letter to me of The 18th: February last from Malta, mentions me That his arrangements for The Frigates are Such as to prevent his affording Convoy but recommends the merchant Ships to go to their different destinations as soon as possible in order to pass The Streights before our Ennemies go to Sea.
					Light Vessels of war will be much wanted in This Sea Very Soon, to protect Efficacely our trade.
					A few days ago The Sweedish admiral Sedestrom has Sailed from Toulon With 175 Thd. $, presents &a. The Amount of The Sums Stipulated by The treaty of peace between Sweed and the dey of Tripoly, Where he may be now, arrived; The whole Supply has been made and purchased here, by The Sweedish Consul; The dollars Costed Fr. 5.7 @ 9 Sd. and he has drawn for The whole amount on The Banker of The Sweed Government at Hamburg.  Two ⅌ Cent Commission have been allowed to him on The dollars, five ⅌ Cent do. on the purchase of The presents and on The Supplies & repairs of The Sweed Frigate at Toulon, he paying on That The Commission of his underagents at Toulon. I Have the honor to be With great Respect, Sir, Your most obedt. Hble. & devoted Servt.
					
						Stephen Cathalan Junr.
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
